DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 12/31/2020, in which claims 1, 4, 8, 9, 11,12, 15, 16, 18, and 19 have been amended, and claim 21 has been newly added. Thus, claims 1-2, 4-9, 11-16, and 18-21 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, and 18-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of requesting money transfers without significantly more. 
Examiner has identified claim 8 as the claim that represents the claimed invention presented in independent claims 1, 8, and 15.
Claim 8 is directed to a system which is one of the statutory categories of invention (Step 1: YES).
Claim 8 is directed to a system comprising a processor and a tangible, non-transitory memory configured to communicate with the processor, in which the processor performs a series of steps, e.g., receiving a money transfer request; deducting the money transfer amount from the sender transaction account; generating a receiver authentication challenge; transmitting the receiver authentication challenge to a receiver computing device; receiving a receiver authentication response from the receiver computing device; performing a validation of the receiver; generating a new receiver transaction account associated with the receiver; installing a card in a digital wallet installed in the receiver computer device; installing  a card in a digital wallet; and providing the receiver access to the new receiver transaction account. These limitations describe the abstract idea of requesting money transfers, which correspond Certain Methods of Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a processor, memory, computer network, sender computing device, computer, and receiving computing device are no more than simply applying the abstract idea using generic computer elements. The additional elements of a computing device are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 8 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor, memory, computer network, sender computing device, computer, and receiving computing device limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 8 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 1 and 15; and hence claims 1 and 15 are rejected on similar grounds as claim 8.
Dependent claims 2, 4-7, 9, 11-14, 16, and 18-21 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above. The 
 Response to Arguments 
With respect to the 35 U.S.C. 103 rejection of claims 1-2, 4-9, 11-16, and 18-21, the claims’ rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 12/31/2020. 
Applicant's arguments filed dated  12/31/2020 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-2, 4-9, 11-16, and 18-21 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection presented above, in this office action, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-2, 4-9, 11-16, and 18-21.
Applicant asserts that “Claims 1, 2, 4-9, 11-16, and 18-20 are patent-eligible under Step 2A or Step 2B of the USPTO’s patent-eligibility analysis because claims 1, 2, 4-9, 11-16, and 18-20 recite a technical solution to a technical problem.” Examiner respectfully disagrees and notes that peer to peer money transfer feature makes use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. Whether the 
Applicant argues that “Because Applicant is claiming technical solutions to technical problems, claims 1, 2, 4-9, 11-16, and 18-20 are not abstract. Even if they were found to be directed to an abstract idea, they would still be patent-eligible because they amount to significantly more than an alleged abstract idea.” Examiner respectfully disagrees and notes that Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Thus, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1, 2, 4-9, 11-16, and 18-21.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-THURS 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693